The application of the above-named defendant for a review of the sentence of 10 years imposed on November 27,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
The sentencing judge considered all the relevant factors and particularly the Defendant’s long extensive criminal record. Therefore this Division finds that the sentence imposed was justified.
We wish to thank Walter Hennessey of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky